Title: Nicholas P. Trist to James Madison, 6 December 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Dec. 6. 27.
                            
                        
                         
                        The enclosed letter, I received yesterday evening, and hasten to forward to you, as well as my reply, which is
                            subjoined. From these data, you will be able to judge what will be the intentions of the members in Richmond after the
                            receipt of my letter; as they will have it in their power to judge of your probable decision under all the circumstances
                            which have occurred.
                        Dec. 5.
                        "At the momt. of writing the postscript in question I had entirely lost sight of the proposed meeting on
                            Monday next; & it never occurred to me until your letter was read that, when taken in connexion with my situation,
                            it wd. bear the inference you have drawn from it. The most satisfactory reply I can give to your enquiry will be to state
                            how matters stood as late as yesterday 11. a. m. when I left Montpellier
                        Mr Madison altho’ it wd. be extremely inconvenient to him, had written to Genl. Cocke that, shd. a meeting
                            be determined on, he wd. not, if he cd. possibly avoid it, be the cause of a failure. Mr Monroe’s attendance cd. not be
                            had. Genl. Breckenridge’s was considered as out of the question.
                        Under the most favorable circumstances, Mr. Madison’s attendance at this season would be a very great
                            sacrifice of personal considerations to the wishes of his colleagues. Mrs Madison feels considerable anxiety on the
                            subject; and my impression is, that he will not venture on the journey unless there be a clear
                            understanding that it will not prove fruitless.
                        Mr Madison was of opinion that the business relating to the prof. Nat. Phi. might be transacted by letter;
                            and, as to that concerning the hotels, it was settled previous to my leaving Montpellier, in the following manner. Genl
                            C. as one member of the Ex. commee, had proposed to Mr M., in reference to this subject, two separate plans. One of these
                            was to close two of the hotels, retain Conway, Spottswood, Mrs Gray (under the wing of Mr. Carter), and Minor should he
                            see fit to remain; if not, to appoint Mr. Carr in his place. To this, Mr Madison expressed his assent, in a letter to
                            Gnl. C.—On the 30. Nov., the proctor, agreeably to instructions from Genl. C, which were to be complied with, unless
                            superseded by farther directions from Mr M, gave the necessary notice of discontinuance to all the hotel keepers except
                            Minor. This measure being made known to Mr Madison, and clearly evincing a misapprehension between himself &
                            Genl. C. or a failure of his letter to the Genl., or of one from the Genl. to the proctor, he has given directions to the
                            proctor conforming to the plan which, by his communication to Genl. C, had become settled between them.
                        That Mr Madison may possess as accurate a view as possible of the premises, I shall, by tomorrow’s mail,
                            communicate to him your letter with this reply. By this means—should a clear understanding as to the meeting have been
                            established between Mr Madison, yourself, & the other members, by letters received since my departure from
                            Montpellier—that understanding will be known by both parties not to have been disturbed. Should no such understanding
                            have been established, a letter from Richmond written immediately on the receipt of this, (via Fredericksburg) would reach
                            him on tuesday forenoon in time to produce a meeting during the week."
                        You will understand my motive in mentioning the subject of the hotels. I apprehend that this is the subject
                            which was thought to call for a meeting; and that therefore it is important that it should be known to be settled.
                        Please present us all affectionately to Mrs Madison & say to her that Virginia [ ] yesterday morning to
                            recover "Hope Leslie" from a neighbor who had borrowed it; but they lent it out. As soon as we can get it, she shall
                            receive it.
                        Excuse this hasty scrawl--I am afraid of losing the mail--and accept assu[rances] of my
                            attachment & respect
                        
                        
                        
                            
                                N. P. Trist
                            
                        
                    I yesterday sent the letter for Genl. Cocke to Mr Garrett. This ensures his getting < > shd.
                            he arrive before the mail goes out to day. If he does not, the letter will go to Bremo.